Citation Nr: 1438447	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right submandibular area.

2.  Entitlement to service connection for lower lip cancer.


3.  Entitlement to an increased rating for right ear hearing loss.

4.  Entitlement to an increased rating for otitis media with mastoidectomy of the right ear.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and J. G.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and October 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to an increased rating for otitis media with mastoidectomy of the right ear and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claims for entitlement to service connection for squamous cell carcinoma of the right submandibular area and lower lip cancer and entitlement to an increased rating for right ear hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal on the claim for entitlement to service connection for squamous cell carcinoma of the right submandibular area have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for the withdrawal of a substantive appeal on the claim for entitlement to service connection for lower lip cancer have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of a substantive appeal on the claim for entitlement to an increased rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202. 

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

In June 2012, the Veteran perfected an appeal to the Board on claims for entitlement to service connection for squamous cell carcinoma of the right submandibular area and lower lip cancer and entitlement to an increased rating for right ear hearing loss.  

Prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal on the claims for entitlement to service connection for squamous cell carcinoma of the right submandibular area and lower lip cancer and an increased rating for right ear hearing loss, in a written statement received in November 2013 and on the record at a hearing held that same month. 

Accordingly, the Board does not have appellate jurisdiction to review the appeals for entitlement to service connection for squamous cell carcinoma of the right submandibular area and lower lip cancer and an increased rating for right ear hearing loss and dismissal is warranted. 


ORDER

The appeal of service connection for squamous cell carcinoma of the right submandibular area and lower lip cancer is dismissed.

The appeal of service connection for lower lip cancer is dismissed.

The appeal of an increased rating for right ear hearing loss is dismissed.


REMAND

The Veteran seeks a higher rating for otitis media.  He alleges that this disability has worsened in severity and also causes dizziness.  He has requested that the Board obtain a medical opinion from his VA provider regarding the current severity of this disorder.

The Veteran also seeks entitlement to TDIU.  He asserts that his service-connected disabilities of posttraumatic stress disorder (PTSD) and peripheral neuropathy of the bilateral upper and lower extremities preclude employment.  At the November 2013 hearing, the Veteran requested that the Board obtain medical opinions from his respective VA providers regarding the current severity of these disorders and their impact on his employability.  Following the hearing, the Veteran was afforded VA examinations to evaluate the severity of his peripheral neuropathy in June 2014 and of his PTSD in August 2014.  While the June 2014 examination report contains an opinion regarding the effect of the peripheral neuropathy on the Veteran's employability, the August 2014 examination report does not contain a similar opinion with respect to PTSD.  An opinion on whether the Veteran's PTSD precludes employment must be obtained.

The Veteran also asserts that he was denied vocational rehabilitation on two occasions.  His vocational rehabilitation folders must be associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim folder, a copy of the Veteran's VA Vocational Rehabilitation file(s).

2.  Obtain complete VA treatment records from the Johnson City/Mountain Home and the Knoxville VAMCs since August 1, 2014.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact Dr. Woods at the Johnson City/Mountain Home VAMC and request that he provide an opinion regarding the current severity of the Veteran's service-connected otitis media with mastoidectomy of the right ear.  Dr. Woods is to describe in detail all symptomatology associated with this disability and to state whether the Veteran's reported dizziness is a manifestation of the otitis media.

4.  Contact Dr. Hsu at the Knoxville VAMC and request that she provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD, without regard to his age or any nonservice-connected disabilities.  The Veteran's reports of irritability, short term memory loss, and poor concentration as the primary impediments to his employability must be discussed.

If Dr. Hsu opines that the Veteran's service-connected PTSD does not render him unemployable, she is to provide the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

A complete rationale is required for all opinions expressed.  If a requested opinion cannot be rendered without resorting to speculation, she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or she does not have the needed knowledge or training).  

5.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  

6.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


